Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 1 of 20 PageID 124




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

    MODIFIED ATMOSPHERE ENTERPRISES
    LLC,

           Plaintiff,                                    Case No: 6:20-cv-01702-PGB-LRH
    v.

    FRESH EXPRESS BRANDS
    INCORPORATED,                                           Jury Trial Demanded

           Defendant,
    and

    FRESH EXPRESS BRANDS
    INCORPORATED,

           Counterclaimant,

    v.

    MODIFIED ATMOSPHERE ENTERPRISES
    LLC,

           Counterclaim Defendant.
                                                   /


       DEFENDANT AND COUNTERCLAIMANT FRESH EXPRESS BRANDS
    INCORPORATED’S ANSWER AND DEFENSES TO MODIFIED ATMOSPHERE
     ENTERPRISES LLC’S COMPLAINT, AND COUNTERCLAIM AND DEMAND
     FOR JURY TRIAL AGAINST MODIFIED ATMOSPHERE ENTERPRISES LLC

           Fresh Express Brands Incorporated (“Fresh Express” or “Defendant” or

   “Counterclaimant”), through its undersigned counsel, hereby answers the Complaint, D.E. 1,

   filed on or about September 17, 2020 by Modified Atmosphere Enterprises LLC (“MAE” or




                                          Page 1 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 2 of 20 PageID 125




   “Plaintiff” or “Counterclaim Defendant”), states its defenses, and submits its counterclaims

   against MAE.

                                            PARTIES


         1.     MAE is a limited liability company formed under the laws of the State of
   Colorado, having a principal place of business at 201 Milwaukee Street, Suite 200,
   Denver, Colorado 80206.

          ANSWER: Upon information and belief, and based on MAE’s representations in its

          Complaint, Fresh Express admits that MAE is a limited liability company formed

          under the laws of the State of Colorado, having a principal place of business at 201

          Milwaukee Street, Suite 200, Denver, Colorado 80206. Fresh Express denies any

          remaining allegations of Paragraph 1.

          2.      On information and belief, Fresh Express is a corporation formed under
   the laws of the State of Delaware, having a principal place of business at 4757 The Grove
   Drive Suite 260, Windermere, Florida 34786. Fresh Express is a subsidiary of Chiquita
   Brands L.L.C.

          ANSWER: Fresh Express admits it a Delaware corporation with the legal name of Fresh

          Express Incorporated, doing business in Florida under the alternate corporate name

          Fresh Express Brands Incorporated, with a principal place of business at 4757 The

          Grove Drive Suite 260, Windermere, Florida 34786, and that Fresh Express is a

          subsidiary of Chiquita Brands L.L.C.. Fresh Express denies any remaining allegations

          of Paragraph 2.

                                    JURISDICTION AND VENUE


          3.      This action arises under the patent laws of the United States of America,
   35 U.S.C. §§ 1 et seq. This Court has exclusive subject matter jurisdiction over this action

                                           Page 2 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 3 of 20 PageID 126




   pursuant to 28 U.S.C. §§ 1331 and 1338(a).

          ANSWER: Paragraph 3 contains legal conclusions for which no response is required.

          To the extent a response is required, Fresh Express admits the Court has subject matter

          jurisdiction over MAE’s Complaint and that the Complaint purportedly arises under

          the patent laws of the United States. Fresh Express denies any remaining allegations of

          Paragraph 3.


            4.     This Court has general personal jurisdiction over Defendant because
   Defendant operates, conducts, engages in, and carries on a business or business venture
   in this state and has an office or agency in this state. See Fl. Stat. 48.193(1)(a). Defendant's
   principal place of business is located in Windermere, Florida, which is within this
   District.

          ANSWER: Paragraph 4 sets forth legal conclusions for which no response is required.

          To the extent a response is required, Fresh Express admits it engages in business in the

          state of Florida and that it has a principal place of business in Windermere, Florida and

          within the Middle District of Florida. Fresh Express will not contest personal

          jurisdiction of this Court for the limited purposes of this action. Except as so expressly

          admitted, Fresh Express denies the remaining allegations of Paragraph 4.


           5.    Venue is proper in this District pursuant to 28 U.S.C. § 1400(b), at least
   because Defendant has a regular and established place of business in this District located
   at 4757 The Grove Drive Suite 260, Windermere, Florida 34786. On information and
   belief, Defendant has committed acts of infringement in this District by at least selling
   and/or offering to sell Accused Products (defined below) in this District.

          ANSWER: Paragraph 5 contains legal conclusions for which no response is required.

          To the extent a response is required, Fresh Express states, for the limited purposes of

          this action only, that it will not contest venue in this Court. Fresh Express denies the


                                             Page 3 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 4 of 20 PageID 127




         remaining allegations of Paragraph 5.



         Paragraph 6 and 7: There is no Paragraph 6 or 7 in the Complaint, thus Fresh Express
         has no answer for Paragraph 6 or 7 and has mirrored MAE’s paragraph numbering
         in the Complaint, which resumes at Paragraph 8.
                   FACTUAL ALLEGATIONS UNDERLYING ALL CLAIMS

             A.     MAE's Intellectual Property

          8.     MAE is the owner by assignment of U.S. Patent No. 7,083,837 ("the '837
   Patent" or "Patent-in-Suit"). A true and correct copy of the '837 Patent is attached
   hereto as Exhibit A.

         ANSWER: Paragraph 8 sets forth a legal conclusion to which no response is required.

         To the extent a response is required, Fresh Express is without knowledge or information

         sufficient to form a belief regarding MAE’s ownership of the Patent-in-Suit and, on

         that basis, denies those allegations. Fresh Express admits that a copy of what is

         purported to be the Patent-in-Suit is attached as Exhibit A to the Complaint, but denies

         that the Patent-in-Suit is valid, enforceable, or was duly or lawfully issued. Fresh

         Express denies the remaining allegations of Paragraph 8.


         9.     The '837 Patent relates to modified or controlled atmosphere packaging
   ("MAP"). Generally speaking, MAP relates to microperforated packaging used for fresh
   produce, namely packaging for fresh produce wherein the packaging includes a non-
   porous polymeric material having microperforations for controlling and maintaining
   optimum atmosphere conditions within specified oxygen and carbon dioxide
   concentration ranges for fresh produce contained in the packaging.

         ANSWER: Fresh Express is without knowledge or information sufficient to form a

         belief regarding the allegations of Paragraph 9 of the Complaint, and on that basis,

         denies those allegations.



                                           Page 4 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 5 of 20 PageID 128




          10.    MAP is used for agricultural products that are biologically active or respire
   such as fresh fruits, fresh vegetables, and fresh herbs (collectively, "fresh produce").
   While the primary means to extend quality and shelf life of fresh produce is temperature
   control, packaging fresh produce in materials that modify or control the flow of oxygen,
   carbon dioxide, and moisture in and out of the packaging material can also extend the
   quality and shelf life. Such packaging materials are generally referred to as MAP. By
   controlling the consumption and release of oxygen and the production and release of
   carbon dioxide and moisture, food is kept fresher longer, thus reducing waste and
   maximizing taste.

          ANSWER: Fresh Express is without knowledge or information sufficient to form a

          belief regarding the allegations of Paragraph 10 of the Complaint, and on that basis,

          denies those allegations.


          11.     Dr. Elizabeth Varriano-Marston, the sole named inventor of the '837
   Patent, is a respected member of the fresh produce packaging industry. Through her
   decades of work in this industry, she has developed microperforated food-packaging
   technology that establishes optimum atmospheric conditions for fresh produce contained
   therein.

          ANSWER: Fresh Express is without knowledge or information sufficient to form a

          belief regarding the allegations of Paragraph 11 of the Complaint, and on that basis,

          denies those allegations.


          12.     Over fifteen years ago, Dr. Marston founded Windham Packaging LLC
   ("Windham") with the goal of designing packaging films for the fresh produce industry,
   before breathable films were widely recognized as a necessity for fresh produce
   packaging. From her in-depth knowledge and expertise of the factors affecting produce
   quality, including fresh-cut processing and its effects on quality, she has developed and
   manufactured food-packaging films based on various unique product characteristics.

          ANSWER: Fresh Express is without knowledge or information sufficient to form a

          belief regarding the allegations of Paragraph 12 of the Complaint, and on that basis,

          denies those allegations.


                                           Page 5 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 6 of 20 PageID 129




          13.    As a result of the invention of the Patent-in-Suit, produce companies are
   able to provide packaged fresh produce with an extended life, reduce food waste, and
   provide high- quality produce at reasonable costs.

          ANSWER: Fresh Express is without knowledge or information sufficient to form a

          belief regarding the allegations of Paragraph 13 of the Complaint, and on that basis,

          denies those allegations.


           14.    The '837 Patent was filed on June 8, 2001, and was duly issued by the U.S.
   Patent and Trademark Office ("USPTO") on August 1, 2006. The '837 Patent issued from
   U.S. Patent Application No. 09/877,757 ("the '757 Application"), a divisional application
   of U.S. Patent Application No. 09/528,290 ("the '290 Application"), and claims priority to
   Provisional Application No. 60/132,388.

          ANSWER: Fresh Express admits that Exhibit A, purportedly a copy of the Patent-in-

          Suit, identifies an issue date of August 1, 2006, the underlying ‘757 Application, the

          ‘290 Application, and the Application No. 60/132,388. Fresh Express denies that the

          Patent-in-Suit is valid, enforceable, or was duly or lawfully issued. Fresh Express

          denies the remaining allegations of Paragraph 14.


          15.    Windham was active in licensing and enforcing Dr. Marston's patents,
   including through litigation. The '837 Patent was the subject of a litigation in the U.S.
   District Court for the Central District of California, which settled on favorable terms.
   The '837 Patent was also the subject of two separate proceedings in the U.S. International
   Trade Commission, which also settled on terms favorable to Windham.

          ANSWER: Fresh Express is without knowledge or information sufficient to form a

          belief regarding the allegations of Paragraph 15 of the Complaint regarding the

          licensing, settlement and general enforcement of the Patent-in-Suit, and on that basis,

          denies those allegations. Fresh Express admits that proceedings relating to the Patent-

          in-Suit have been filed in the District Court for the Central District of California and

                                            Page 6 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 7 of 20 PageID 130




          the U.S. International Trade Commission. Fresh Express denies the remaining

          allegations of Paragraph 15.


          16.    Recognizing the value of Dr. Marston's groundbreaking technology,
   several produce companies and produce packaging companies have taken licenses to the
   Patent-in-Suit. These license agreements reflect the importance of Dr. Marston's
   contributions to the produce packaging industry as well as the strength of her intellectual
   property.

          ANSWER: Fresh Express is without knowledge or information sufficient to form a

          belief regarding the allegations of Paragraph 16 of the Complaint, and on that basis,

          denies those allegations.


          17.     In 2020, Windham assigned the entire right, title, and interest, including
   the right to seek damages for past, present, and future infringement, in and to the '837
   Patent to MAE in order to continue enforcement.

          ANSWER: Paragraph 17 sets forth a legal conclusion to which no response is required.

          To the extent a response is required, Fresh Express is without knowledge or information

          sufficient to form a belief regarding the allegations of Paragraph 17 of the Complaint,

          and on that basis, denies those allegations.



             B.      Defendant's Infringing Activity

           18.    Upon information and belief, Defendant infringed the '837 Patent at least
   by making, using, selling and/or offering for sale fresh produce products packaged in
   infringing packaging material, including without limitation, Chiquita Juicy Red Apple
   Bites, as well as similar products, as shown in the claim chart below, prior to the
   expiration of the '837 Patent. This is just one non-limiting example based on publicly
   available information. MAE reserves the right to modify this description, including,
   for example, on the basis of information about the Accused Products (defined below)
   that it obtains during discovery.




                                             Page 7 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 8 of 20 PageID 131




         U.S. Patent No. 7,083,837    Infringement by Chiquita Juicy Red Apple Bites Package
        1. An improved               The Chiquita Juicy Red Apple Bites Package is a packaging
        packaging for                of apples, a known respiring produce.
        establishing optimum
        atmospheric conditions
        for respiring produce,
        comprising:
        a non-porous                 Upon information and belief, the Chiquita Juicy Red Apple
        polymeric                    Bites Package contains a laminate of BOPP/PE (biaxially-
        material;                    oriented polypropylene/polyethylene), which is a non-porous
                                     polymeric material.

        a set of microperforations   The polymeric material of the Chiquita Juicy Red Apple
        on said polymeric            Bites Package contains microperforations, for a total of at
        material, wherein said set   least 4 microperforations, the microperforations being in
        of microperforations are     the form of drill holes with an average diameter of 115
        drill holes and based on a   microns.
        number and a size of said
        microperforations,
        control and maintain said
        optimum atmospheric
        conditions within
        specified O2 and CO2
        concentrations for said
        respiring produce,




                                           Page 8 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 9 of 20 PageID 132




                             The microperforation measurements in the above image are
                             denoted in reticle units, which are 3.6 microns each. Thus, an
                             average diameter of 32 reticle units is approximately 115
                             microns.

                              The number and size of the microperforations are
                              effective to control and maintain optimum atmospheric
                              conditions within specified O2 and CO2 concentrations
                              for the apple slices.




                                    Page 9 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 10 of 20 PageID 133




        said optimum                Atmospheric conditions inside the bag were measured as
        atmospheric conditions      containing less than about 20.9% O2 and greater than
        containing less than        about 0.03% CO2 (e.g., 3.4% O2 and 20.7% CO2).
        about 20.9% O2 and
        greater than about 0.03%
        CO2,




        wherein said polymeric      A total O2 Flux was determined to be between 150
        material provides a total   cc/day- atm to 5,000,000 cc/day-atm.
        O2 Flux ranging from
        150 cc/day-atm to
        5,000,000 cc/day-atm




                                         Page 10 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 11 of 20 PageID 134




        and wherein each of         The microperforations were measured having an average
        said microperforations      diameter of 115 microns, which falls within the claimed
        has an average diameter     range of 110 and 400 microns.
        between 110 and 400
        microns




                                    The microperforation measurements in the above image are
                                    denoted in reticle units, which are 3.6 microns each. Thus,
                                    an average diameter of 32 reticle units is approximately 115
                                    microns.



        and said set of            The set of microperforations is located in a registered
        microperforations are      target area on said polymeric material that is a finite
        placed in a registered     region on said polymeric material.
        target area on said
        polymeric material, said
        registered target area
        being a finite region on
        said polymeric material.



                                          Page 11 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 12 of 20 PageID 135




           ANSWER: Fresh Express denies the allegations of Paragraph 18.


            19.    Based upon prior licensing activities related to the '837 Patent, as well as
    general industry knowledge, upon information and belief, Fresh Express was on notice
    of the asserted Patent prior to expiration thereof.

           ANSWER: Fresh Express denies the allegations of Paragraph 19.


           20.    Prior to the expiration of the '837 Patent, Defendant made, used, sold, and
    offered for sale the Chiquita Juicy Red Apple Bites Package and similar products
    ("Accused Products"), throughout the United States.

           ANSWER:      Fresh Express admits that it offered for sale certain food products

           throughout the United States, which were packaged in the Accused Products. Fresh

           Express denies the remaining allegations of paragraph 20.


                                   FIRST CLAIM FOR RELIEF
                                 (Infringement of the '837 Patent)

          21.    MAE incorporates herein by reference each and every allegation in the
    preceding paragraphs as though fully set forth herein.

           ANSWER: Fresh Express repeats and realleges each of the forgoing answers in the

           preceding paragraphs as though fully set forth herein.


            22.     Defendant infringed the '837 Patent in violation of 35 U.S.C. § 271(a),
    either literally or under the doctrine of equivalents, by at least making, using, selling,
    and/or offering for sale the Accused Products prior to the expiration of the '837 Patent.

           ANSWER: Fresh Express denies the allegations of Paragraph 22.


           23.   Defendant's infringement of the '837 Patent has caused damage to MAE
    in an amount to be ascertained at trial.

           ANSWER: Fresh Express denies the allegations of Paragraph 23.

                                            Page 12 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 13 of 20 PageID 136




                                       PRAYER FOR RELIEF

           WHEREFORE, MAE respectfully requests that the Court enter judgment as
    follows:
           A.      Declaring that Defendant has infringed the '837 Patent;
           B.    Awarding damages in an amount to be proven at trial, but in no event less
    than a reasonable royalty, for Defendant's infringement, including pre-judgment and
    post-judgment interest at the maximum rate permitted by law;
           C.    Ordering an award of reasonable attorneys' fees against Defendant to
    MAE as provided by 35 U.S.C. § 285 or other relevant law or provision;
           D.    Awarding expenses, costs, and disbursements in this action against
    Defendant, including prejudgment interest; and
           E.    Awarding such other and further relief as the Court deems just and
    proper.

           ANSWER TO MAE’S PRAYER FOR RELIEF: The “WHEREFORE” paragraphs

           following Paragraph 23 state MAE’s prayer for relief for which no response is required.

           To the extent a response is required, Fresh Express denies the allegations contained in

           the “WHEREFORE” paragraphs following Paragraph 23 of the Complaint and denies

           that MAE is entitled to any of the relief requested, or to any relief whatsoever.

                                   DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, MAE hereby
    demands a trial by jury in this action of all claims so triable.

           ANSWER TO MAE’S DEMAND FOR JURY TRIAL: Fresh Express also demands a trial

           by jury of any and all issues in this action so triable.

                                              DEFENSES


           Fresh Express asserts the following defenses without admitting or acknowledging that

    it bears the burden of proof as to any of them, and without prejudice to the Fresh Express’s


                                               Page 13 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 14 of 20 PageID 137




    counterclaim and the denials herein, and without admitting any allegations of the Complaint

    not otherwise admitted.

                                         FIRST DEFENSE
                                        (Non-Infringement)

           Fresh Express does not infringe, directly or indirectly, literally or under the doctrine of

    equivalents, any claim of the Patent-in-Suit.

                                       SECOND DEFENSE
                                   (Prosecution History Estoppel)

           MAE’s claim of infringement of the Patent-in-Suit is barred in whole or in part by the

    doctrine of prosecution history estoppel.

                                        THIRD DEFENSE
                                          (Invalidity)

           Each and every claim of the Patent-in-Suit is invalid for failure to comply with one or

    more of the conditions for patentability, including but not limited to inventorship, utility,

    novelty, non-obviousness, enablement, definiteness, and written description, as set forth in 35

    U.S.C. §§ 101, 102, 103, 112, and/or 116.

                                      FOURTH DEFENSE
                                (Limitation of Damages and Costs)

           MAE’s claim for damages and costs under Title 35 of the United States Code are

    limited, in whole or in part, by one or more of 35 U.S.C. §§ 286, 287, and 288.

                                        FIFTH DEFENSE
                                      (No Exceptional Case)

           MAE cannot prove that this is an exceptional case justifying an award of attorneys’

    fees against Fresh Express pursuant to 35 U.S.C. § 285.



                                                Page 14 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 15 of 20 PageID 138




                                          SIXTH DEFENSE
                                           (Lack of Notice)

            MAE’s pre-lawsuit claims for damages are barred, in whole or in part, for failure to

    comply with the marking and notice requirements of 35 U.S.C. § 287 and/or to place Fresh

    Express on notice of claimed infringement of the Patent-in-Suit by any Fresh Express product.

                                      SEVENTH DEFENSE
                                    (No Willful Infringement)

            If Fresh Express is proven to have infringed the Patent-in-Suit, it has not done so

    willfully.

                                     EIGHTH DEFENSE
                             (Acquiescence, Waiver, and Estoppel)

            MAE’s claims and requested relief under Title 35 of the United States Code are barred

    by the doctrines of acquiescence, waiver, and estoppel in light of MAE’s delay in bringing this

    suit.

                                         NINTH DEFENSE
                                     (Express or Implied License)

            MAE has granted Fresh Express an express or implied license to manufacture, have

    made, use, sell, or offer to sell, products and technologies subject to the Patent-in-Suit through

    various licensing and settlement agreements relating to the Patent-in-Suit entered into by MAE

    or by its predecessor(s) in interest to the Patent-in-Suit.

                                         TENTH DEFENSE
                                (Release and/or Covenant Not to Sue)
            Fresh Express is protected from liability for claims of infringement of the Patent-in-

    Suit, pursuant to releases and/or covenants not to sue entered into by MAE or by its



                                               Page 15 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 16 of 20 PageID 139




    predecessor(s) in interest to the Patent-in-Suit through licensing and settlement agreements

    relating to the Patent-in-Suit.

                                       OTHER DEFENSES
            Fresh Express reserves the right to assert additional defenses during or upon completion

    of discovery.


                                          COUNTERCLAIM

            Fresh Express alleges the following counterclaims against MAE:

                                           THE PARTIES
            24.     Fresh Express is a Delaware corporation with the legal name of Fresh Express

    Incorporated, doing business in Florida under the alternate corporate name Fresh Express

    Brands Incorporated, and having a principal place of business at 4757 The Grove Drive Suite

    260, Windermere, Florida 34786.

            25.     Upon information and belief, MAE is a limited liability company formed under

    the laws of the State of Colorado, having a principal place of business at 201 Milwaukee Street,

    Suite 200, Denver, Colorado 80206.

                                      JURISDICTION AND VENUE
            26.     These Counterclaims arise under the Patent Laws of the United States, 35

    U.S.C. § 100 et seq. and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, based

    upon an actual controversy between the parties that the U.S. Patent No. 7,083,837 ("the '837

    Patent" or "Patent-in-Suit") asserted by MAE is invalid, not infringed, and unenforceable. In

    view of the filing by MAE of its Complaint, and in view of Fresh Express’s defenses to the

    Complaint, there exists an actual and justiciable controversy between the parties regarding the

    validity, enforceability, and alleged infringement of the Patent-in-Suit.

            27.     This Court has subject matter jurisdiction over these counterclaims pursuant to

                                              Page 16 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 17 of 20 PageID 140




    28 U.S.C. §§ 1331, 1338(a), 1367(a), 2201, and 2202, and 35 U.S.C. § 1, et seq.

            28.      MAE has submitted to the personal jurisdiction of this Court.

            29.      Venue is proper in this district for the purpose of compulsory counterclaims

    pursuant to 28 U.S.C. § 1391(b), (c). Venue is also proper pursuant to 28 U.S.C. §§ 1391(b)

    and (d) and 1400(b) because the various acts and transactions constituting at least a substantial

    portion of some of the counterclaims arose in this judicial district.


                                      COUNTERCLAIM I
                  (Declaratory Judgment of Non-Infringement of the Patent-in-Suit)

            30.      Fresh Express repeats and realleges Paragraphs 1-23 of its Answer, each of its

    Defenses, and Paragraphs 24-29 of its Counterclaims as if fully set forth herein.

            31.      By its Complaint, MAE asserts that Fresh Express has infringed the Patent-in-

    Suit.

            32.      Fresh Express has denied MAE’s claim of infringement of the Patent-in-Suit,

    and contends that it does not infringe any valid or enforceable asserted claim of the Patent-in-

    Suit directly, indirectly, literally, or under the doctrine of equivalents.

            33.      An actual and justiciable controversy has thus arisen between MAE and Fresh

    Express concerning the alleged infringement of the Patent-in-Suit.

            34.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

    Fresh Express is entitled to judgment from this Court that the Patent-in-Suit is not infringed,

    directly or indirectly, by Fresh Express.


                                       COUNTERCLAIM II
                      (Declaratory Judgment of Invalidity of the Patent-in-Suit)

            35.      Fresh Express repeats and realleges Paragraphs 1-23 of its Answer, each of its

    Defenses, and Paragraphs 24-29 of its Counterclaims as if fully set forth herein.

                                                Page 17 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 18 of 20 PageID 141




           36.       By its Complaint, MAE asserts that the Patent-in-Suit is valid. Fresh Express

    has denied this allegation and contends that the Patent-in-Suit is invalid under 35 U.S.C. §§

    101, 102, 103, 112 and/or 116 and/or other judicially-created bases for invalidity, including

    but not limited to anticipation and/or obviousness.

           37.       An actual and justiciable controversy has thus arisen between MAE and Fresh

    Express concerning the validity of the Patent-in-Suit.

           38.       Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

    Fresh Express is entitled to judgment from this Court that the Patent-in-Suit is invalid pursuant

    to 35 U.S.C. § 101, 102, 103, 112, and/or 116 and/or other judicially-created bases for

    invalidity, including but not limited to anticipation and/or obviousness.

                                    DEMAND FOR JURY TRIAL
           Fresh Express demands a trial by jury of any and all issues in this action so triable.
                                         PRAYER FOR RELIEF
           Wherefore, Fresh Express requests that the Court enter judgment for Fresh Express,

    and award it the following relief:
           A.        Dismiss the Complaint with prejudice and find that MAE takes nothing by its

    claims against Fresh Express;

           B.        Enter judgment in favor of Fresh Express, and against MAE, on the Complaint;

           C.        Declare that Fresh Express has not infringed the Patent-in-Suit or any valid

    claim therein;

           D.        Declare that the claims of the Patent-in-Suit are invalid;

           E.        Enjoin MAE, its assigns, and all those in privity therewith from asserting the

    Patent-in-Suit against Fresh Express or any of its customers or suppliers;

           F.        Find this case an exceptional case and award Fresh Express its attorneys’ fees

    and costs under 35 U.S.C. § 285 and/or Rule 11 of the Federal Rules of Civil Procedure; and


                                                Page 18 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 19 of 20 PageID 142




           G.     Grant Fresh Express such other and further relief as the Court deems

    appropriate and just under the circumstances.


           DATED: December 2, 2020              Respectfully Submitted,

                                                       s/Cameron C. Murphy/

                                                       Eversheds Sutherland (US) LLP
                                                       999 Peachtree St. NE, Suite 2300
                                                       Atlanta, GA 30309
                                                       Phone: 404-853-8000
                                                       Facsimile: 404-853-8806
                                                       Peter G. Pappas (pro hac vice
                                                       forthcoming)
                                                       Email: petepappas@eversheds-
                                                       sutherland.us
                                                       Ann G. Fort (pro hac vice forthcoming,
                                                       trial counsel)
                                                       Email: annfort@eversheds-
                                                       sutherland.com
                                                       Cameron C. Murphy
                                                       Florida Bar No. 0125086
                                                       Email: cameronmurphy@eversheds-
                                                       sutherland.us

                                                       Attorneys for Defendant and
                                                       Counterclaimant
                                                       FRESH EXPRESS BRANDS
                                                       INCORPORATED




                                            Page 19 of 20
Case 6:20-cv-01702-PGB-LRH Document 27 Filed 12/02/20 Page 20 of 20 PageID 143




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 2, 2020, I presented the foregoing to the Clerk
    of the Court for uploading to the Case Management/Electronic Case Files (“CM/ECF”)
    System, which will send a Notice of Electronic Filing to Counsel of Record:

    Ryan T. Santurri (Bar No. 15698)
    ALLEN, DYER, DOPPELT + GILCHRIST, PA
    255 South Orange Ave., Suite 1401 Orlando, FL 32801
    Telephone: 407-841-2330
    Facsimile: 407-841-2343
    rsanturri@allendyer.com

    Attorneys for Plaintiff and Counterclaim Defendant,
    MODIFIED ATMOSPHERE ENTERPRISES LLC




                                                          s/Cameron C. Murphy

                                                          Cameron C. Murphy




                                            Page 20 of 20
